Citation Nr: 1412283	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  08-30 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


WITNESSES AT HEARING ON APPEAL

The Appellant and his daughter


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1970 to October 1971 and from June 1975 to March 1978.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In February 2011, the Veteran attended a Travel Board hearing before the undersigned.  The hearing transcripts are of record.

In August 2011, this matter came before the Board.  The Board reopened the claim and remanded the reopened claim for additional evidentiary development.  The Board finds there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

A review of the Veteran's Virtual VA and VBMS files do not reveal any pertinent records that are not available in the paper claims file.


FINDINGS OF FACT

1.  An acquired psychiatric disorder, to include schizophrenia, is not shown during the Veteran's first period of active service.  A psychosis did not manifest within one year of separation from service, nor is a psychiatric disorder the result of any incident(s) of the Veteran's first period of active military service.  

2.  Schizophrenia pre-existed the Veteran's second period of service and is not aggravated beyond its natural progression as the result of the Veteran's second period of service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in September 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The issue was most recently readjudicated in a June 2012 supplemental statement of the case.

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records, as well as affording him a VA examination in January 2012.  The examiner provided sufficient detail for the Board to make a decision and the report is deemed adequate with respect to this claim.  

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.


Pertinent Laws and Regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry: (1) determining the competency of the source; (2) determining credibility, or worthiness of belief, and (3) weighing its probative value.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

A layperson is competent to report on the onset and continuity of his current symptomatology based on personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if the layperson: (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) is describing symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding a material issue, the Veteran is given the benefit of the doubt.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

First Period of Service: February 1970 to October 1971

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder, to include schizophrenia.  A January 2012 VA psychiatric examination shows he has a current diagnosis of schizophrenia.

Pursuant to 38 C.F.R. § 3.384, the Veteran's schizophrenia is a psychosis listed as a chronic condition under 38 C.F.R. § 3.309(a); see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  Under 38 C.F.R. § 3.303(b) there are two alternate means of establishing service connection for certain enumerated chronic conditions. First, if a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition, service connection will be warranted unless the condition is clearly attributable to intercurrent causes. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker, 708 F.3d at 1336.  If, however, a chronic disease is noted during service but is either not chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after discharge is required in order to grant service connection.  Id.

Service records during the Veteran's first period of service, from February 1970 to October 1971, show no complaints of, or treatment for any psychiatric disorder, to include schizophrenia.  There is, however, a report of nervousness and sleeplessness in May 1971.  Post-service, the first medical evidence of treatment for a psychiatric disorder is in an April 1974 VA treatment note from Brown General Hospital, where the Veteran was admitted and discharged with a diagnosis of schizophrenia.  The Veteran was again admitted and treated for schizophrenia in July 1974.

In this case, the Veteran was not diagnosed with schizophrenia during his first period of service and it was not identified.  As such, the chronic disease of psychosis was not established during his first period of service.  Furthermore, there is no evidence reflecting a psychosis to a compensable degree within one year of the Veteran's separation from his first period of service as the first post-service treatment was not until April 1974.  Furthermore, although there was a report of nervousness in May 1971, the record fails to establish a continuity of symptomatology.  In fact, the October 1971 examination conducted in connection with the Veteran's separation described the psychiatric system as normal.  The Veteran denied a history of depression or excessive worry or nervous trouble of any sort on the October 1971 report of medical history.  Additionally, the April 1974 hospital record described the history as the Veteran acting irregularly for the week prior to admission and did not describe any symptoms prior to that time.  Given these inconsistencies, to the extent the Veteran may argue that he had continuous symptoms since his first period of service, the Board does not find this to be credible.

The Board may still review the Veteran's claim under 38 C.F.R. § 3.303(d).  In his January 2012 VA examination, the examiner concluded the Veteran's schizophrenia was not related to his military service.  The examiner reasoned there was no evidence of a major psychiatric disability until 1974.  The examiner also noted that although the Veteran had anxiety and insomnia in 1971, there was no evidence they were disabling.  The Board finds the VA medical opinion to be highly probative because it relies on sufficient facts and data, provides a rationale for the opinion, and contains sound reasoning.  See Prejean v. West, 13 Vet. App. 444, 448 (2000).  None of the other records link the current schizophrenia to any event or incident during the Veteran's first period of service.  In fact, records in connection with the Veteran's April 1974 and July 1974 admissions link the condition to financial and legal problems.  

The Board acknowledges the Veteran's contentions that his schizophrenia resulted from an in-service exposure to herbicides and mustard gas.  There is no evidence of record to support the Veteran's statements and service records do not show the Veteran was stationed in any of the areas known to have such exposure risks.  Further, schizophrenia is not a listed as a disease resulting from herbicide or mustard gas exposure under 38 C.F.R. § 3.309.  

While the Veteran is competent and credible to testify about his observable psychiatric symptoms, as a layperson, he is not competent to provide an opinion as to a complex medical matter, such as the etiology of his psychiatric disorder.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Accordingly, the Board assigns a low probative value to the Veteran's assertions as to the etiology of his schizophrenia.  See Maxson v. Gober, 230 F.3d 1330, 1333 (2000).

As such, there is no basis for service connection on a direct or presumptive basis during the Veteran's first period of active military service. 

Second Period of Service: June 1975 to March 1978

When an issue is raised as to whether the disorder claimed by the Veteran pre-existed service, the governing law provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination, acceptance, and enrollment into service.  In determining whether a particular condition is "noted" on entry, the Board's analysis is limited to whether the condition was recorded in the enlistment examination report.  38 C.F.R. § 3.304(b).  This statutory provision is referred to as the "presumption of soundness."  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).

VA bears the burden of rebutting the presumption of soundness by demonstrating the evidence clearly and unmistakably shows that the Veteran's disability (1) existed before acceptance and enrollment into service and (2) was not aggravated by service (i.e., there was no increase in the disability during service or any increase in the disability was due to natural progression).  38 U.S.C.A. § 1153.  The two parts of this rebuttal standard are referred to as the "preexistence prong" and the "aggravation prong."  Horn, 25 Vet. App. at 234.  If this burden is met, then the Veteran is not entitled to service-connected benefits, and, conversely, where the presumption is not rebutted, the Veteran's claim is one for service connection, and not aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

The entrance examination report for the Veteran's second period of service shows no psychiatric disorder.

Turning first to the "preexistence prong," the Board finds that there is clear and unmistakable evidence that the Veteran's schizophrenia existed prior to his second period of active duty.  Although there is nothing noted on entry, the record includes VA hospital records documenting admission to the neuropsychiatric service in April 1974.  While the April 2 hospital record noted an initial impression of acute confusional state and reactive depression, the discharge summary of the entire period of hospitalization from April 1 until April 22 reflected a diagnosis of schizophrenia (located in the top box of the April 1974 hospital summary).  Furthermore, the January 2012 VA examiner reviewed the records and opined the Veteran's schizophrenia clearly and unmistakably existed prior to his second period of service.  

The Board considered the Veteran, his wife's and his daughter's statements and testimony as to the onset of his schizophrenia beginning after his second period of service.  The Veteran, his wife and daughter are competent to report his 1974 hospitalization.  However, their statements are contradicted by the records that reflect a diagnosis of schizophrenia in 1974.  As there is clear evidence of a diagnosis prior to his re-entry to service and in light of the January 2012 VA examination, the Board concludes that the statements as to a lack of a diagnosis prior to the second period of service are not credible and further finds that there is clear and unmistakable evidence that the condition preexisted service.

As to the "aggravation prong" the Board finds that there is clear and unmistakable evidence that the Veteran's schizophrenia did not increase in severity beyond its natural progression during his second period of service.  The most probative evidence to this determination is the January 2012 VA examiner's opinion.  

The January 2012 VA examiner opined the Veteran's schizophrenia clearly and unmistakably existed prior to his second period of service and was clearly and unmistakably not aggravated beyond its natural progression.  To support his conclusion, the examiner noted the Veteran was hospitalized twice for psychosis in 1974 and then remained stable until 1978.  The examiner explained that when schizophrenia is aggravated, it is from stressors that precipitated the relapse.  Because the Veteran had 3 years of stability without medication, which is an unusually long period, the evidence suggests his second period of service had a stabilizing and not aggravating effect on his schizophrenia.  As previously stated, the Board assigns a high probative value to the examiner's opinion because it is a sound medical explanation supported by facts.

Therefore, the presumption of soundness has been rebutted by clear and unmistakable evidence and the Veteran is not entitled to service connection for his schizophrenia during his second period of service.

Based on the review of the evidence of record, the Board finds the most probative evidence demonstrates the Veteran's schizophrenia is not related to his first period of military service, pre-existed his second period of service and was not aggravated beyond its natural progression by his second period of service.  

Overall, the weight of the most probative evidence is against finding entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, is denied.



____________________________________________
H. SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


